Preliminary Hearing

_/ FILED ___ LODGED
UNITED STATES DISTRICT COURT = | ——RECEIVED = copy
DISTRICT OF ARIZONA AUG 08 2020
WITNESS LIST --- CRIMINAL = |“ BRRRPSFRISSSOYRT |
BY DEPUTY
LJ Non-Jury Trial LJ Jury Trial
20-8217 MJ

USA vs. JONES, JILL, M.

L

 

 

 

 

Last, First, Middle Initial

L] GOVERNMENT

Year-Case No-Deft No-Judge

DEFENDANT

 

a — : DATE DATE

 
 

 

 

 

 

NAME _| GD | SWORN | APPEARED
1 [NeoleK.EngsromrBITFO TT s[alzo | |sfz0 |
2.
3,
4.
5.

 

 

 

 

 

 

 

 

 
